Fuld, J. (concurring).
I still believe, as I wrote in dissent in People v. Dinan (11 N Y 2d 350, 357), that evidence should be excluded if it is obtained by interception of telephone communications in deliberate contravention of a Federal statute. (Federal Communications Act, § 605; see Benanti v. United States, 355 U. S. 96, 105-106, n. 19.) However, since I agree with Judge Bbrgaet that the affidavits on which the eavesdropping orders were predicated " are quite barren of any tangible *161thing on which the Judge exercising a discretion could act” (p. 157), I concur for reversal on that more narrow ground. In this view, I also find it unnecessary to reach or consider the broad constitutional issue discussed by the Chief Judge.